Citation Nr: 1716330	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease, bilateral lower extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for strokes, including as due to herbicide exposure.

3.  Entitlement to an initial evaluation in excess of 10 percent for service connected coronary artery disease, status-post myocardial infarction, from December 7, 2010, and an evaluation in excess of 60 percent from July 9, 2012.


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1956 to April 1958 and January 1965 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran filed a claim for service connection for a heart problem, strokes, boils, and vascular problems in December 2011.  The RO granted service connection for the heart problem, diagnosed as coronary artery disease, with an initial evaluation of 10 percent due to the Veteran's exposure to herbicide agents.  The RO denied service connection for the remaining issues.  A timely Notice of Disagreement was filed in June 2013.  In August 2013, the RO issued a rating decision, in relevant part, increasing the evaluation for coronary artery disease to 60 percent effective July 9, 2012.  A Statement of the Case (SOC) was issued in March 2016.  The Veteran filed his Substantive Appeal in May 2016, objecting to the issues of his ischemic heart disease, issues with his legs, and any other problems caused by his ischemic heart disease.  The Board reads this appeal to include the claim for service connection for strokes.  The Veteran did not appeal the issue of service connection for boils.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R § 20.900(c) ("advanced age" is defined as 75 or more years of age).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of service connection for peripheral vascular disease and strokes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's interview-based metabolic equivalents (METs) test demonstrated symptoms at 1-3 METs in his May 2012 VA examination with a note that the METs level may have been affected by another medical condition.

2.  The Veteran's interview-based METs test in April 2013 demonstrated symptoms at 3-5 METs with no notation as to intervening variables.


CONCLUSION OF LAW

The criteria for a 60 percent initial disability rating, but no higher, for the Veteran's coronary artery disease for the entire claim period, have been met.  38 U.S.C.A.    §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.104, Diagnostic Codes 7005-7006 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Coronary Artery Disease

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his service connected coronary artery disease, and a rating in excess of 60 percent since July 9, 2012.  After a thorough review of the evidence, the Board concludes that a 60 percent rating, but no higher, is warranted for the duration of the claim period.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155;      38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.

Disabilities must be reviewed in relation to their entire history.  38 C.F.R. § 4.1.  VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's coronary artery disease is currently rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7006, which provides ratings for myocardial infarction.  During, and for three months following myocardial infarction, documented by laboratory tests, a 100 percent rating is warranted.  Thereafter, a history of documented myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent rating.  A history of documented myocardial infarction resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants to 60 percent rating.  A history of documented myocardial infarction resulting in a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Finally, a history of documented myocardial infarction resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required warrants a 10 percent rating.

The Veteran's coronary artery disease can also be rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, which provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease. Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms.  38 C.F.R. § 4.104.

In a May 2012 VA examination, the examiner noted a history of myocardial infarction in May 2008, and a diagnosis of coronary artery disease in 2002.  At the time, the Veteran reported weekly chest pains with rest or exertion for approximately two years.  Continuous medication was required to control the Veteran's heart condition.  He did not have congestive heart failure, cardiac arrhythmia, or pericardial adhesions.  The Veteran did have a percutaneous coronary intervention.  The physical exam showed a normal rhythm, non-palpable point of maximal impact, normal heart sounds, and diminished peripheral pulses in the dorsalis pedis.  There was no evidence of cardiac hypertrophy or cardiac dilation.  The Veteran had a normal electrocardiogram (EKG), chest x-ray, and echocardiogram with left ventricular ejection fraction (LVEF) of 50% to 60%.  The interview-based METs test showed dyspnea, fatigue and angina at 1-3 METs, the level found to be consistent with activities such as eating, dressing, taking a shower, and slow walking for 1-2 blocks.  The examiner noted, however, that the METs level was not solely due to his heart condition, but the limitation was due to multiple factors, and it was not possible to accurately estimate the percentage attributable to the heart condition.  The examiner stated that the Veteran's peripheral vascular disease also caused fatigue, which could affect the METs level.  The examiner assessed the functional impact, stating that the Veteran was a retired truck driver, and while working he would get lightheaded and short of breath if he needed to pick up something heavy.

In April 2013, another VA examination similarly assessed the Veteran's heart condition.  The examiner noted the previous diagnoses of coronary artery disease, and stated that the Veteran had ischemic heart disease based upon the previous myocardial infarction.  The examiner reviewed a similar history, though noted an additional myocardial infarction in 2001.  The Veteran's METs level was 3-5 METs, indicating symptoms found during activities such as light yard work, mowing, and brisk walking.  Another echocardiogram measured LVEF at 55% to 60%.  The functional impact assessment remained unchanged.

A February 2016 VA examination based upon the Veteran's file stated that he did not have a previous myocardial infarction, but was otherwise consistent, though limited, due to the examiner's inability to contact the Veteran at the time.

At the outset, the Veteran's METs levels from May 2012 to April 2013 warrant a higher rating than the initial 10 percent assessment.  Since the first examiner could not conclude what percentage was attributable to the Veteran's coronary heart disease and what was attributable to his peripheral vascular disease, a clear rating is more difficult.  While the METs score of 1-3 alone would fall under the 100 percent rating for both Diagnostic Code 7005 and 7006, the peripheral vascular disease is a mitigating factor to that assessment.  The Veteran's LVEF percentage in this time is higher than that of either the 100 percent or 60 percent ratings.  In the April 2013 examination, the Veteran's METs level of 3-5 places him squarely in the 60 percent rating category.  The examiner did not note any intervening conditions that would impact the METs level in the second examination.  His LVEF exceeded the parameters of the 60 percent rating, though that does not remove it from consideration.  Due to the limited examination in February 2016, the Board cannot make an assessment as to the Veteran's overall condition for rating purposes at that time.

In weighing the evidence and resolving doubt in favor of the Veteran, the Board concludes that he is entitled to an initial rating of 60 percent under Diagnostic Code 7006.  The highest rating of 100 percent must be mitigated by interference in the METs score from the Veteran's peripheral vascular disease.  Otherwise, his symptomatology remained relatively consistent between the two examinations.  The Board considered rating under Diagnostic Code 7005, however, such a rating would not yield a higher percentage.

In sum, due to the Veteran's demonstrated symptomatology attributable to his coronary artery disease, he is entitled to an initial rating of 60 percent.

III. Extraschedular consideration

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321 (b)(1) (2016).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Based upon the evidence of record, the Board finds that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2011); Thun, 22 Vet. App. at 114.  The Veteran's coronary artery disease is contemplated and reasonably described by the rating criteria.  See 38 C.F.R. § 3.321(b) (2011); Thun, 22 Vet. App. at 114.  As shown in the above discussion, the Veteran's disability is manifested by fatigue, shortness of breath, and chest pains.  The Board finds that these symptoms are contemplated under the relevant rating criteria.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The treatment records and VA examination reports do not reflect findings by medical professionals that indicate the Veteran's coronary artery disease is unusual or exceptional.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's coronary artery disease presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  

In this particular case at hand, the Board finds that the Veteran's stated symptomatology and limitation of functioning are reasonably contemplated by the rating schedule under the first prong of this analysis.  It is therefore unnecessary to reach the question of whether the disability causes marked interference with his employment or frequent periods of hospitalization.  But even assuming for the sake of argument that the second prong of Thun applies, there is still no evidence that his coronary artery disease has independently caused marked interference with his employment, frequent hospitalizations, or other such interference to warrant an extraschedular rating.  The Veteran had retired before his first examination, and did not report missing work or frequent hospitalizations while still employed.  For these reasons and bases, the Board is not required to remand this case for extraschedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation of 60 percent for service-connected coronary artery disease, status-post myocardial infarction is granted.

Entitlement to an evaluation in excess of 60 percent for service-connected coronary artery disease, status-post myocardial infarction, is denied.  


REMAND

In the Veteran's initial application for compensation, he claimed service connection for peripheral vascular disease of the bilateral lower extremities and strokes.  In adjudicating the claim, the RO failed to provide the Veteran with examinations to assess the etiology of his peripheral vascular disease and strokes.  Both conditions are present disabilities, and the Veteran claims service connection due to herbicide exposure, which has been conceded.  As such, the appropriate examinations must be afforded upon remand.  McLendon v. Nicholson, 20 Vet. App. 79, 82-3 (2006).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's peripheral vascular disease and strokes.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

2.  Once the aforementioned development is complete, schedule the Veteran for a VA examination to determine the current nature and etiology of his peripheral vascular disease and strokes.  The examiner should advance an opinion as to the following:

(a). Is it at least as likely as not (i.e. a probability of 50 percent or more) that his peripheral vascular disease had its onset during active service or within one year of separation from service, or, otherwise resulted from active military service to include as a result of his exposure to herbicide agents.  

(b).  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) than his peripheral vascular disease was either caused by or aggravated by a service-connected disability.

(a). Is it at least as likely as not (i.e. a probability of 50 percent or more) that his strokes had their onset during active service or within one year of separation from service, or, otherwise resulted from active military service to include as a result of his exposure to herbicide agents.  

(b).  Otherwise, is it at least as likely as not (i.e. a probability of 50 percent or more) than his strokes were either caused by or aggravated by a service-connected disability.

The examination report should specifically state that such a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim of service connection for peripheral vascular disease of the bilateral lower extremities and strokes.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board









	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


